Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12, 14, 15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 21 and 26 of U.S. Patent No. 10514706 as shown in the chart below. Although the claims at issue are not identical, they are not patentably distinct from each other because in general the present claims .  
Present application						U.S. Patent 10,514,706
1-4, 14								1
5-7, 15								5
8, 12									4
18									21
19, 20									26

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, 12, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al. (US Pat 9079587) in view of Schräbler et al. (US Pat Pub 2014/0350793).
With regard to claim 1, Rupp et al. shows a method comprising, at a first vehicle, sensing a distance from the first vehicle to a second vehicle using a first sensor (col. 3, lines 39-47; col. 6, lines 30-32) and receiving at the first vehicle from the second vehicle, information about the second vehicle via a communication link (col. 4, lines 1-19).  Schräbler et al. show comparing the sensed distance to the second vehicle to the estimated distance to the second vehicle as part of a determination whether the sensed distance to the second vehicle is a valid measurement of an actual distance to the second vehicle (paras.  0004-0006). Both Schräbler et al. and Rupp et al. further provide instructions to control the first vehicle based at least in part on the validated measurement (Schräbler et al. ;para. 0129, Rupp et al. (col. 6, lines 30-41). It would have been obvious to modify Rupp et al. by validating the distances as taught in Schräbler et al. in order to take advantage of this well-known technique with predictable results.  
With regard to claim 2, Rupp et al. shows  sensing the distance from the first vehicle to a second vehicle using a first sensor while the first and second vehicles are in motion (col. 3, lines 39-47; col. 6, lines 30-32).
With regard to claim 3, in Rupp et al. the received second vehicle information is used in a determination of the distance to the second vehicle (col. 6, lines 30-41).
With regard to claim 4, in Rupp et al. the method determines the distance to the second vehicle based at least in part on the received second vehicle information (col. 6, lines 30-41).
With regard to claims 5 and 6 (see Double Patenting rejection above), in Rupp et al. the information about the second vehicle includes a speed of the second vehicle (col. 6, lines 58-62)
With regard to claim 7, in Rupp et al. the information about the second vehicle includes information received from a GPS receiver (col. 6, lines 58-62). 
With regard to claim 8, in Rupp et al. the information about the second vehicle is received from a LIDAR (col. 3, lines 39-47).
With regard to claim 11, in Rupp et al. the information about the second vehicle includes information received from a network operations center (server 125, Fig. 1). 
With regard to claim 12, in Rupp et al. the information from the second vehicle includes information received from a radar and a LIDAR (col. 3, lines 39-47). 
With regard to claim 14, Rupp et al. shows a method comprising, at a first vehicle determining a distance from the first vehicle to a second vehicle using at least two sensors (col. 3, lines 39-47; col. 6, lines 30-32) and receiving at the first vehicle from the second vehicle, information about the second vehicle via a communication link (col. 4, lines 1-19).  Schräbler et al. show comparing the distance to the information and verifying that the distance is correct based on the comparison (paras.  0004-0006). Both Schräbler et al. and Rupp et al. further provide instructions to control the first vehicle based at least in part on the validated measurement (Schräbler et al. ;para. 0129, Rupp et al. (col. 6, lines 30-41). It would have been obvious to modify Rupp et al. by validating the distances as taught in Schräbler et al. in order to take advantage of this well-known technique with predictable results.  
With regard to claim 15, in Rupp et al. the information about the second vehicle includes a speed of the second vehicle (col. 6, lines 58-62)
With regard to claim 16, in Rupp et al. the information about the second vehicle includes a location of the second vehicle (col. 6, lines 58-62).
With regard to claim 18, Rupp et al. shows a system comprising a processor and a memory (col. 6, lines 52-59) and a platooning engine that causes instrucitions (col. 6, lines 52-59). The instructions cause the processor to determine a distance from a first vehicle to a second vehicle using at least two sensors (col. 3, lines 39-47; col. 6, lines 30-32) and to receive at the first vehicle from the second vehicle, information about the second vehicle via a communication link (col. 4, lines 1-19).  Schräbler et al. show processor to compare the sensed distance to the second vehicle to the estimated distance and to verify that the distance is correct based on the comparison (paras.  0004-0006). Both Schräbler et al. and Rupp et al. further provide instructions to control the first vehicle based at least in part on the validated measurement (Schräbler et al. ;para. 0129, Rupp et al. (col. 6, lines 30-41). It would have been obvious to modify Rupp et al. by validating the distances as taught in Schräbler et al. in order to take advantage of this well-known technique with predictable results.  
With regard to claim 19, in Rupp et al. the information about the second vehicle includes a speed of the second vehicle (col. 6, lines 58-62)
With regard to claim 20, in Rupp et al. the information about the second vehicle includes a location of the second vehicle (col. 6, lines 58-62).

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al. and  Schräbler et al. as applied to claim 4  above, and further in view of Kaufmann et al. (US Pat Pub 2014/0046547). 
With regard to claim 9, Kaufmann et al. show instructions including an amount of torque to command (para. 0003).  It would have been obvious to modify Rupp et al. and Schräbler et al. by including torque in the instructions in order to assist in lane keeping. 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al. and  Schräbler et al. as applied to claim 4 and 14above, and further in view of Zeng et al. (US Pat Pub 2015/0120137). 
With regard to claim 10, Zeng et al. show information about the second vehicle including information received from a trailer (para. 0007).  It would have been obvious to modify Rupp et al. and Schräbler et al. by including trainer information from a trailer in order to assist in avoiding collisions.
 With regard to claim 17, Zeng et al. show information about the second vehicle including information received from a trailer (para. 0007).  It would have been obvious to modify Rupp et al. and Schräbler et al. by including trainer information from a trailer in order to assist in avoiding collisions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al. and  Schräbler et al. as applied to claim 4 above, and further in view of Mudalige (US Pat Pub 2010/0256852). 
With regard to claim 13, Mudalige shows the first and second vehicles not platooning with each other (claim 19).  It would have been obvious to modify Rupp et al. and Schräbler et al. by including non-platooning in order to assist in avoiding collisions.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schiffmann (US Pat Pub 2003/0225517) has a collision detection system which estimates miss distances.  Beavin (US Pat Pub 2011/0010022) have systems for controlling vehicle systems. Martin (US Pat Pub 2014/0350835) describes a computer implemented method for detecting obstacles from a moving vehicle.   

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J MCGUE/           Primary Examiner, Art Unit 3648